United States Court of Appeals
                     For the First Circuit


No. 12-1356

              CHARLES FREEMAN AND DANIELA FREEMAN,

                     Plaintiffs, Appellants,

                               v.

 TOWN OF HUDSON, TOWN OF HUDSON CONSERVATION COMMITTEE, TOWN OF
HUDSON POLICE DEPARTMENT, THOMAS CRIPPEN, DAVID STEPHENS, RICHARD
BRAGA, DEBBIE CRAIG, PAUL BYRNE, DAVID ESTEVES, JEFF WOOD, THOMAS
      THORBURN, COMMONWEALTH OF MASSACHUSETTS DEPARTMENT OF
           ENVIRONMENTAL PROTECTION AND JOSEPH BELLINO,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on April 15, 2013 is amended
as follows:

     Page 7, line 5: "Atlantic" is corrected to "Atl.".
     Page 7, lines 7-8: "[n]on-conclusory factual allegations
must . . . be treated as true." is corrected to "[n]on-conclusory
factual allegations . . . must [] be treated as true.".April 17,
2013
     Page 8, line 6: "documents," is corrected to "documents".
     Page 9, lines 9-10: "'consider matters of public record'"
is corrected to "consider 'matters of public record'".
     Page 9, line 22: "South" is corrected to "S.".
     Page 9, line 24: "Astoria Federal Sav. and Loan Ass'n" is
corrected to "Astoria Fed. Sav. & Loan Ass'n".
     Page 10, line 14: "Intern." is corrected to "Int'l".
     Page 12, line 2: "constitution" is corrected to
"Constitution".
     Page 12, line 12: "tortfeasor." is corrected to
"tortfeasor . . . .".
     Page 14, line 11: "Village" is corrected to "Vill.".
     Page 16, line 21: "interest" is corrected to "interests".
     Page 16, line 22: "(internal quotations and citations
omitted)" is deleted.
     Page 17, line 19: "46" is corrected to "45".
     Page 17, line 20: "state" is inserted between "relevant"
and "statutes".
     Page 17, line 22: "(internal quotation marks and citations
omitted)" is inserted after "(1st Cir. 1990)".
     Page 18, line 9: "a" is corrected to "the".
     Page 19, line 12: "'so shocking" is corrected to "so
'shocking".